REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Buerkle et al. (US-2015/0224988-A1) is the closest prior art to the applicant’s invention. Buerkle discloses a driver-assistance system responding to a traffic situation in which parked vehicles create a bottleneck in a road. When an oncoming vehicle is detected, the driver-assistance system determines if an own vehicle or the oncoming vehicle must switch lanes to pass the bottleneck. The vehicle which needs to switch lanes is required to decelerate to avoid collision (paragraph [0046] and FIG. 6, expected meeting point-250, own vehicle-300, and oncoming vehicle-400).
The prior art does not disclose a travel control method for detecting an oncoming vehicle in which, when it is predicted that an oncoming vehicle enters into a travel lane in which a subject vehicle travels, sets an initial deceleration of the subject vehicle in a case of time until the subject vehicle and the oncoming vehicle pass each other being relatively long to a smaller value than the initial deceleration in a case of the time being relatively short.




EXAMINER’S COMMENT
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prokhorov (US-2018/0362028-A1) discloses a vehicle control unit which detects another vehicle in the vehicle’s own lane and an oncoming vehicle in the opposing traffic lane. The vehicle control unit compares the longitudinal gaps between vehicles in the own lane and the closing distance to the oncoming vehicle in the opposing traffic lane to determine a secondary vehicle travel path for the own vehicle (paragraphs [0077-0091] and FIG. 4, secondary travel paths-410a,410b,410c, object-412, closing distance-416, longitudinal gaps-420,422, and vehicles-430,432).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667